Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 09/22/20, assigned serial 17/040168 and title “Collaborative robot system”
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1 and 13, the prior art of record does not disclose a system, and a method, for robot and human collaboration, the system comprising: determine that the multi-axis robot cannot achieve a predetermined task without a one or more torque measurements or a function of the one or more torque measurements exceeding a threshold value; responsive to the determination, iteratively: increase the threshold value by a predetermined amount; and determine whether the multi-axis robot is able achieve the predetermined task without the one or more torque measurements or a function of the one or more torque measurements exceeding the increased
threshold value, wherein the iteration is performed until the controller determines that the multi-axis robot can achieve the predetermined task without the one or more torque measurements or a function of the one or more torque measurements exceeding the current threshold value; and thereafter, control the multi-axis robot based on the current threshold value.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	As per claim 20, the prior art of record does not disclose a system for robot and human collaboration, the system comprising receive one or more torque measurements taken by a one or more torque sensors; compare the one or more torque measurements or a function of the one or more torque measurements to a threshold value; responsive to determining that the one or more torque measurements or a function of the one or more torque measurements is below the
threshold value, control the multi-axis robot so as to cause the one or more torque measurements or the function of the one or more torque measurements to increase to a higher value, the higher value being below the threshold value, wherein controlling the multi-axis robot comprises at least one of increasing a speed of movement of the multi-axis robot and adjusting a path for the multi-axis robot;
and responsive to determining that the one or more torque measurements or a
function of the one or more torque measurements is above the threshold value, decrease a speed of movement of the multi-axis robot, receive one or more sensor measurements taken by the one or more sensors; and responsive to determining that the object being acted on by or proximate to the end effector is not an expected object, control the multi-axis robot based on the determination, wherein options for controlling the multi-axis robot based on the determination of the object being acted on by or proximate the end effector comprise controlling the multi-axis robot to stop moving according to a predetermined stop method and/or controlling the
end effector to release the object.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1-20 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664